Citation Nr: 0412381	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-24 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable evaluation for mild 
central disc bulge, L3-4 and L5-S1, with lumbar 
radiculopathy.

2.  Entitlement to an initial compensable evaluation for 
migraine headaches.

3.  Entitlement to an initial compensable evaluation for 
residuals of chronic left ulnar focal neuropathy.

4.  Entitlement to an initial compensable evaluation for 
irritable bowel syndrome.

5.  Entitlement to an initial compensable evaluation for 
residuals of fracture, medial phalanx, metatarsophalangeal 
joint, right great toe.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

The most recent VA examination for the veteran's claimed 
disorders was conducted in August 2002.  Based on this 
examination report as well as VA outpatient treatment 
records, in a December 2002 rating decision, service 
connection was granted for mild central disc bulge, L3-4 and 
L5-S1, with lumbar radiculopathy; migraine headaches; 
residuals of chronic ulnar focal neuropathy, left; irritable 
bowel syndrome; and residuals of fracture, medial phalanx, 
metatarsophalangeal joint, right great toe.  In addition, a 
schedular evaluation of zero percent disabling was assigned 
for each of these disorders.  The veteran appealed this 
determination and her subsequent statements, to include her 
August 2003 VA Form 9, Appeal to Board of Veterans' Appeals, 
reflect complaints of increased symptoms.  

Specifically, the veteran has reported that she experiences 
sharp shooting back pain and muscle spasms for which she has 
received treatment at the VA Medical Center (VAMC) in 
Jackson, Mississippi.  She states that she experiences 
headaches seven or eight times per month.  They have lasted 
for three weeks with minimal relief.  She is unable to care 
for herself or her children during these flare-ups, and she 
is in bed until they go away.  As a result of the residuals 
of her chronic ulnar focal neuropathy, the veteran reports 
that she is left hand dominant and is sometimes unable to use 
this extremity.  She states that her irritable bowel syndrome 
is productive of "bad" cramps and the medication which she 
has been prescribed is not helpful.  Finally, with respect to 
the residuals of her right great toe injury, the veteran 
reports that this appendage becomes swollen upon exercise and 
requires a couple of hours of soaking and elevation for pain 
relief.  Upon consideration of the foregoing symptomatology, 
the Board finds that a current and comprehensive examination 
of the veteran's service-connected disorders with a medical 
opinion is necessary.  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that where the evidence does 
not adequately evaluate the current state of the condition, 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992).  Moreover, under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002); see also Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

The Board notes that VA's rating criteria for disabilities of 
the spine were revised effective September 23, 2002, and 
again effective September 26, 2003.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) and 68 Fed. Reg. 51454 (August 27, 
2003).  Adjudication of the veteran's increased rating claim 
must involve consideration of both the former and revised 
applicable criteria, with due consideration given to the 
effective date of the change in criteria (see VAOPGCPREC 03-
00; 65 Fed. Reg. 33422 (2000)).  Accordingly, action by the 
RO to review the increased rating issue under all applicable 
criteria is appropriate.

The Court has held that, unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  With respect to the issues 
on appeal; as the rating actions appealed from are the 
initial grants of service connection, the RO should consider 
the proper evaluation to be assigned for these disorders 
pursuant to the Court's holding in Fenderson.

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate her claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
the disorders on appeal since separation 
from service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.  
In this regard, the attention of the RO 
is specifically directed to copies of 
treatment records available from the VAMC 
in Jackson, Mississippi.  

3.  Thereafter, the veteran should be 
afforded VA examinations by the 
appropriate specialists to determine the 
current severity of her central disc 
bulge, L3-4 and L5-S1, with lumbar 
radiculopathy; migraine headaches; 
residuals of chronic left ulnar focal 
neuropathy; irritable bowel syndrome; and 
residuals of fracture, medial phalanx, 
metatarsophalangeal joint, right great 
toe.  The veteran's claims folder must be 
made available to the examiners for 
review in connection with the 
examinations.  All necessary diagnostic 
tests should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  

a)  With respect to the back claim, the 
examination should include range of 
motion studies, commentary as to the 
presence and extent of any painful motion 
or functional loss due to pain, specific 
information as to the frequency and 
duration of incapacitating episodes over 
the past 12 months (an "incapacitating 
episode" is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician), and a description of all 
neurologic manifestations (e.g., 
radiating pain into an extremity).  In 
addition, the examiner should comment as 
to whether the veteran's back disorder is 
more appropriately assessed as 
"postoperative, cured"; "mild"; 
"moderate; recurring attacks"; 
"severe; recurring attacks, with 
intermittent relief"; or "pronounced" 
with little intermittent relief.

(b)  With respect to migraine headaches, 
the examiner should determine whether the 
veteran's headaches have been prostrating 
and, if so, offer an opinion as to the 
frequency of such prostrating headaches 
over the last several months.

(c)  With respect to ulnar focal 
neuropathy of the left upper extremity, 
the examiner should comment on the 
functional impairment caused by the 
veteran's ulnar nerve impairment.  The 
examiner should identify the presence of 
any complete or incomplete paralysis of 
the ulnar nerve in the left hand.  If 
incomplete paralysis is present, the 
examiner should describe it as mild, 
moderate, or severe.

(d)  With respect to the veteran's 
irritable bowel syndrome, the examiner 
should report the severity and frequency 
of any disturbance of bowel function and 
the severity of any abdominal distress, 
diarrhea, and/or constipation.  The 
examiner should state whether the 
gastrointestinal disorder is best 
described as "mild," "moderate," or 
"severe."  

(e)  With respect to the residuals of the 
veteran's right great toe fracture, the 
examiner should provide an opinion as to 
any evidence of deformity, pain on 
manipulation or use, and should 
specifically state if swelling and muscle 
spasm are present.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If the 
issues on appeal remain denied, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




